Title: [Diary entry: 17 October 1789]
From: Washington, George
To: 

Saturday 17th. A little after Sun-rise we left Fairfield, & passing through Et. Fairfield breakfasted at Stratford, wch. is ten Miles from Fairfield, and is a pretty village on or near Stratford Rivr. The Road between these two places is not on the whole bad (for this Country)—in some places very gd. especially through Et. Fairfield wch. is in a plain, and free from Stone. There are two decent looking Churches in this place—though small—viz.—an Episcopal and Presbeterian, or Congregationalist (as they call themselves). At Stratford there is the same. At this place I was received with an effort of Military parade; and was attended to the Ferry which is near a mile from the Center of the Town, by sevl. Gentlemen on horse back. Doctr. Johnson of the Senate visited me here, being with Mrs. Johnson in this Town (where he formerly resided). The Ferry is near half a Mile; and sometimes much incommoded by Winds and cross tides. The Navigation for Vessels of about 75

Tonns extends up to Darby, ten Miles higher, where it is said there is a pretty brisk trade. At Stratford they are establishing a Manufactury of Duck, and have lately turned out about 400 bolts. From the Ferry it is abt. 3 Miles to Milford, which is situated in more uneven and Stoney grd. than the 3 last Villages through wch. we passed. In this place there is but one Church, or in other words but one steeple—but there are Grist & saw Mills and a handsome Cascade over the Tumbling dam; but one of the prettiest things of this kind is at Stamford occasioned also by damming the water for their Mills; it is near 100 yds. in width, and the water now being of a proper height, and the Rays of the Sun striking upon it as we passed, had a pretty effect upon the foaming Water as it fell. From Millford we took the lower road through West haven, part of which was good and part rough, and arrived at New haven before two Oclock; We had time to Walk through several parts of the City before Dinner. By taking the lower Road, we missed a Committee of the assembly, who had been appointed to wait upon, and escort me into town—to prepare an Address and to conduct me when I should leave the City as far as they should judge proper. The address was presented at 7 Oclock and at Nine I received another address from the Congregational Clergy of the place. Between the rect. of the two Addresses I received the Compliment of a Visit from the Govr. Mr. Huntington —the Lieutt. Govr. Mr. Wolcot  and the Mayor Mr. Roger Shurman. The City of Newhaven occupies a good deal of ground, but is thinly, though regularly laid out, & built. The number of Souls in it are said to be about 4000. There is an Episcopal Church and 3 Congregational Meeting Houses and a College in which there are at this time about 120 Students under auspices of Doctr. Styles. The Harbour of this place is not good for large Vessels—abt. 16 belongs to it. The Linnen Manufacture does not appear to be of so much importance as I had been led to believe—In a word I could hear but little of it. The Exports from this City are much the same as from Fairfield &ca. and flax seed (chiefly to New York). The Road from Kings bridge to this place runs as near the Sound as the Bays and Inlets will allow, but from hence to Hartford it leaves the Sound and runs more to the Northward.